Exhibit 10.3


PLUM CREEK STOCK INCENTIVE PLAN AWARD AGREEMENT

        AGREEMENT made as of the 7th day of February 2006, between Plum Creek
Timber Company, Inc., a Delaware corporation (the “Company”), and [Name of
Director], a member of the board of directors of the Company (“Director”). Terms
used herein, unless otherwise defined herein, shall have the meanings ascribed
to them in the Amended and Restated Plum Creek Timber Company, Inc. Stock
Incentive Plan, as the same may be amended from time to time (as amended, the
“Plan”). To carry out the purposes of the Plan by affording Director the
opportunity to acquire shares of common stock, par value $.01 per share, of the
Company (the “Stock”) and to receive certain other benefits under the Plan, and
in consideration of the mutual agreements and other matters set forth herein and
in the Plan, the Company and Director hereby agree as follows:


A. STOCK AWARD.

    1.        Grant of Stock. The Company hereby grants to Director a total of
two-thousand thousand (2,000) shares of stock (the “Stock”), on the terms and
conditions set forth herein and in Section 6 of the Plan, which Plan is
incorporated herein by reference as a part of this Agreement.

    2.        Transfer of Stock. Director may not sell, hypothecate, assign,
transfer or otherwise dispose of the Stock to any other person during the period
of time beginning on the date hereof and ending on August 7, 2006 (the
“Restricted Period”), except for transfers effected by will or the laws of
descent and distribution, or pursuant to a “qualified domestic relations order”
as defined by the Code. Any attempted transfer, assignment, pledge,
hypothecation or other disposition of any shares of the Stock during the
Restricted Period, or any levy of any attachment or similar process upon any
shares of the Stock during the Restricted Period, shall be null and void. Upon
and following the completion of the Restricted Period, the Stock shall be fully
transferable except as provided below in Section B.2.

    3.        Termination of Service. Except as provided in Section 9 of the
Plan with respect to terminations by reason of death or Total Disability or
within one year of a Change in Control, if Director’s service to the Company is
terminated at any time before the end of the Restricted Period (voluntarily or
involuntarily), the prohibition on transfer described in Section 2 hereof shall
remain in effect until the end of the Restricted Period notwithstanding such
termination of service.

    4.        Dividends and Voting of Stock. From and after the date hereof,
Director shall earn and be paid dividends on the shares of the Stock at the same
time, and in the same amount, as any other holder of the Company’s common stock,
and Director shall also enjoy the right to vote shares of the Stock along with
other holders of record of the Company’s voting stock.


B. MISCELLANEOUS.

    1.        Taxes. Director hereby acknowledges and agrees that Director is
responsible for any applicable federal, state and local income taxes due in
connection with the Stock and any and all dividends paid with respect to the
Stock, and the Company shall not be obligated to make any payment for any such
taxes to Director, the Internal Revenue Service or any other taxing authority.

    2.        Securities Law Matters. Director agrees that the shares of Stock
will not be sold or otherwise disposed of in any manner that would constitute a
violation of any applicable securities laws, whether federal, or state. Director
also agrees (a) that any certificates representing the shares of Stock acquired
hereunder may bear such legend or legends as the Company deems appropriate in
order to assure compliance with applicable securities laws, (b) that the Company
may refuse to register the transfer of the shares of Stock acquired hereunder on
the stock transfer records of the Company if such proposed transfer would, in
the opinion of counsel satisfactory to the Company, constitute a violation of
any applicable securities law and (c) that the Company may give related
instructions to its transfer agent, if any, to stop registration of the transfer
of the shares of Stock acquired hereunder.

    3.        Binding Effect. This Agreement shall be binding upon and inure to
the benefit of any successors to the Company and all persons lawfully claiming
under Director.

    4.        Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Washington.

        IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by its officer thereunto duly authorized, and Director has executed
this Agreement, all as of the day and year first above written.


Plum Creek Timber Company, Inc.    
By:__________________________________        February 7, 2006           Barbara
L. Crowe
          Vice President, Human Resources         Director Signature
_________________________________                                       